Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 3, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  141181(46)                                                                                              Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 141181
  v                                                                COA: 291011
                                                                   Ingham CC: 08-001225-FH
  MICHAEL JOSEPH PARKS,
             Defendant-Appellant.
  _____________________________________


        On order of the Chief Justice, the motion by defendant-appellant for extension of
  time for filing his brief and appendix is considered and, it appearing the brief and
  appendix were filed February 24, 2011, the time for filing is extended to that date.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 3, 2011                       _________________________________________
                                                                              Clerk